Citation Nr: 0323294	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to May 1963 
and from August 1963 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing before an RO hearing 
officer in February 2000 and he and his wife testified at a 
videoconference hearing before the undersigned Member of the 
Board in March 2002.  Transcripts of both hearings are of 
record.

In July 2002, the Board chose to undertake additional 
development of the evidence in this case pursuant to 
38 C.F.R. § 19.9(a)(2).  Additional evidence received as a 
result of this development includes VA medical records and 
information received from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  Copies of these 
additional records were furnished to the veteran in April 
2003.  
Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver.  However, in June 2003, the 
veteran responded to the additional evidence developed by the 
Board by indicating that "I hereby waive AOJ consideration 
of additional evidence obtained in my appeal since the 
issuance of the last SOC or SSOC including any evidence 
developed and obtained directly by the Board."  The veteran 
acknowledged that this waiver may result in the denial of his 
claim by the Board.  As the veteran has waived consideration 
of the newly obtained evidence by the RO, a remand to the RO 
for consideration of this evidence is not warranted.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The medical evidence shows that the veteran is presently 
diagnosed with PTSD.  
   
3.  The record does not show that the veteran engaged in 
combat with the enemy.  
   
4.  The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002), 3.304(f) (1998 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from the RO as well as a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) issued during the course of the appeal, the 
veteran was informed of the provisions of the VCAA including 
VA's duty to notify him about his claim and its duty to 
assist him in obtaining evidence for his claim.  In 
particular, by letter dated in April 2001, he was informed of 
the evidence necessary to establish entitlement to the 
benefit sought, what VA had done to help him with his claim, 
what evidence was still needed from the veteran, and what the 
veteran could do to help with his claim.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service records and post 
service medical records are presently associated with the 
claims folder.  In addition, in an effort to assist the 
veteran in his claim, information concerning his alleged 
stressors was forwarded to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  USASCRUR has provided a 
written response to the request for information and has 
forwarded pertinent unit histories.  
Accordingly, the Board finds that the RO has made reasonable 
attempts to obtain records referenced by the veteran, and 
that VA's duty to assist the claimant in obtaining pertinent 
records is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159 (2002).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran has been afforded a VA psychiatric examination in 
conjunction with his claim for service connection.  The 
report of this examination along with the other evidence of 
record is sufficient to decide the veteran's claim.  38 
U.S.C.A. § 5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied.


Evidentiary Background:  The veteran served in the Navy from 
June 1960 to May 1963 and he served in the Army from August 
1963 to August 1966.  From October 1965 to August 1966, he 
served in the Republic of Vietnam.  In the Army he served as 
a radar repairman, ground control approach (GCA) repairman, 
and infantry radio mechanic.  His service personal records 
show that his awards and decorations included, among other 
things, the Air Assault Badge, Vietnam Service Medal with 
three Bronze Service Stars, Valorous Unit Award, Republic of 
Vietnam Campaign Medal with Device, and Republic of Vietnam 
Cross of Gallantry with Palm Unit Citation Badge.  He served 
in Vietnam with the 10th Aviation Battalion.

In a statement dated in March 1998, the veteran claimed that 
he had post-traumatic stress disorder (PTSD) as a result of 
his active service.  He reported that he serviced ground 
control approach radar systems that were used on tactical 
airfields.  He reported that, just prior to his departure for 
Vietnam, his unit had two transport aircraft go down during a 
close formation flying exercise in bad weather.  The aircraft 
were fully loaded with troops and all the passengers died in 
the crash.  He was ordered to the crash site to help with 
recovery operations and security.  He reported that he had 
bad dreams for months afterward.  He also reported that when 
coming ashore in Vietnam, a U.S. helicopter began making gun 
runs on a nearby section of the shore.  He felt extremely 
exposed and vulnerable and had not been issued ammunition.  
He also reported that two dead Viet Cong were left along the 
main road near where the veteran was serving.  After four or 
five days, the veteran and another trooper were ordered to 
remove the bodies.  He also reported exposure to a mortar 
attack while serving at Phan Rang.  According to the veteran, 
he assisted in the recovery of personnel and equipment from 
the battle areas during the Pleiku Campaign.  This included 
medivac duties and helping load and unload the dead and 
wounded from helicopters.  He reported being shot at by a 
sniper while on guard duty.  The veteran reported that he 
spent the night at Ban Me Thuot in May 1966, after repairing 
a radio that had been damaged in a prior mortar attack.  
While sleeping in a bunker outside the communication center, 
the base was penetrated by Viet Cong forces.  His only weapon 
was a bayonet.  During the attack, an enemy trooper stumbled 
into the veteran's bunker and the veteran killed him with the 
bayonet.  In another incident, the veteran reported that he 
was traveling on a mail run when a Vietnamese civilian was 
accidentally knocked of a bicycle by the muzzle of a 
soldier's rifle.  After stopping to check on the injured 
civilian, numerous other people appeared and became hostile.  
The situation was diffused by a Special Forces officer.  
According to the veteran, he traveled from Cam Rahn Bay to 
Saigon on an airplane filled with dead soldiers while 
rotating out of Vietnam.  

In an April 1998 statement, Dr. Martha Gordon, the veteran's 
private psychiatrist reported that the veteran had been 
diagnosed with PTSD based on his experiences during service 
in Vietnam.   He was taking Paxil daily and was showing some 
response.  

The veteran was afforded a VA psychiatric examination in May 
1998.  The examiner noted that there was no record of the 
veteran having been treated for any injuries or mental 
disorders during active duty. The veteran reported that while 
serving in Vietnam, he was engaged in firefights with the 
enemy and had to handle the dead bodies of the enemy and load 
the bodies into a truck.  He reported that in once instance, 
the arm came off of a dead body.  He reported exposure to 
sniper fire while on guard duty.  He reported that he had to 
walk through a spotlight during this guard duty.   He 
reported that he killed an enemy soldier, but was "dressed 
down for not making a clean kill."  He reported that upon 
his departure from Vietnam, he had to ride on a plane with 
dead bodies.  As there was no place to sit, he sat on the 
body bags.   The veteran reported that he had experienced at 
least one flashback and that he became easily agitated.  
Psychiatric testing was conducted using the Minnesota 
Multiphasic Personality Inventory-II (MMPI-2), Millon 
Clinical Multi-Axial Inventory-II (MCMI-2), Shipley Institute 
of Living Scale, and the Mississippi Combat-Related Scale.  
On the MMPI-2, the veteran endorsed items that yield an 
invalid profile.  On the MCMI-2, he endorsed items that were 
highly significant for mental diseases that were not evident 
during a clinical interview yielding an invalid test result.  
The Mississippi Combat-Related Scale was not significant for 
PTSD.  Pertinent diagnoses were depression and intermittent 
explosive disorder.  The examiner noted that although the 
veteran complained of PTSD symptoms, the symptoms did not 
meet the criteria for a diagnosis of PTSD.  

In a statement dated in November 1998, Dr. Gordon reported 
that the veteran presently had a diagnosis of PTSD.  This 
diagnosis was based on his reported exposure in Vietnam to 
events that involved actual and threatened death.  He 
persistently re-experienced the traumatic events.  

In a December 1999 and March 2002, a Social Worker at the Vet 
Center in Memphis, Tennessee, reported that the veteran had 
received treatment for extreme anger and rage, depression, 
isolation, sleep disturbance, and avoidance of emotional 
issues.  Based on his symptoms, a diagnosis of PTSD was 
rendered.  Treatment records dated from November 1992 to 
March 2000 show that the veteran received treatment from the 
Vet Center for PTSD.  

In February 2000, Dr. Gordon submitted a statement expressing 
concern over the denial of service connection for the 
veteran's PTSD.  Dr. Gordon indicated that she was giving a 
clear diagnosis of PTSD with medical evidence.  The veteran 
had assured her that he had obtained credible supporting 
evidence that he was actually in Vietnam.  

The veteran testified at a hearing before a RO hearing 
officer in February 2000.  He reported problems with 
depression.  He had been prescribed Celexa and was being 
weaned off of Paxil.  Seeing helicopters brought back 
memories.  For a long time the sound of a helicopter would 
almost make him duck for cover.  He reported that he never 
really had flashbacks when he was awake; rather, his problem 
was with dreams.  The veteran reported that he did not have 
an active social life and did not hunt or fish.  He felt that 
his stressors wound not be "readily verified because of the 
nature of the circumstances."  The veteran reported that he 
went out with different units in Vietnam serving as a radio 
telephone operator (RTO).  He reported participation in three 
or four firefights during his service in Vietnam.  

In April 2000, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) submitted a letter with an enclosed 
copy of the unit history covering 1965 and 1966, copies of 
Operations Reports-Lessons Learned (OR-LL) for the period 
from February to July 1966 submitted by the 10th Aviation 
Battalion.  The extract documented significant activities and 
enemy encounters.  It was however noted that in order to 
provide research concerning specific combat incidents and 
casualties the veteran had to provide more detailed 
information.  The information the veteran submitted was 
insufficient to conduct any meaningful research, and USASCRUR 
could not verify any of the stressors reported by the 
veteran.  It was noted that the Vietnam era records were 
often incomplete and seldom contain information about 
civilian incidents.  The killing, accidentally or in combat, 
of civilians is extremely difficult to verify.  Incidents 
involving civilians or civilian establishments, unless 
reported, are not normally found in combat records.  

In May 2001, the veteran submitted completed VA PTSD 
Questionnaires.   He reported that in November 1965, he was 
ordered, along with another trooper, to load two dead Viet 
Cong into the back of a 3/4 ton truck.  Also, he was assigned 
to guard duty at the battalion water point.  After he was 
relieved of guard duty, a sniper took up position and would 
shoot at the guards.  When he came back on guard duty, he 
discovered that no one had attempted to take the sniper out.  
He asked if he could return fire if he spotted a muzzle 
flash, he was ordered not to return fire under any 
circumstance.  He reported that when he was relieved at 
daylight, he had been shot at at least 6 or 10 times.  

A July 2001 VA outpatient psychiatric examination report 
indicates that the veteran had PTSD as a result of his 
claimed inservice stressors.  

A March 2002 statement from the veteran's VA psychiatrist 
indicates that the veteran was being treated for PTSD and his 
illness remained quite severe and the veteran was in need of 
continued treatment.  

In March 2002, the veteran and his wife testified at a 
videoconference hearing before the undersigned Member of the 
Board.  The veteran reported that he was supposed to be a 
radar repairman in Vietnam; however, after installing the 
first of the systems, he never saw a radar.  Instead, he 
repaired infantry radios.   He reported that he lived in 
constant fear for his life.  When he landed at Cam Rahn Bay 
his unit began to take enemy fire and a gunship had to put 
down suppressive fire.  He reported that he had to dispose of 
enemy bodies that had been left in the open for several days.  
With respect to the in-service airplane crash, the veteran 
reported that he had nothing in his possession and he did not 
know of anybody that could confirm that he was actually at 
the scene of the accident.   

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board chose to 
undertake additional development of this case by requesting 
VA medical treatment records and information concerning the 
veteran's alleged in-service participation in a recovery 
effort following an aircraft crash at Ft. Benning, Georgia, 
in late 1964 or early 1965.  In response to this development, 
VA outpatient treatment dated from July 2001 to January 2003 
were received.  These records show continued treatment for 
PTSD.  In addition, in a letter dated in March 2003, the 
USASCRUR noted that it was unable to document the aircraft 
accident described by the veteran.  Attached to this letter 
was a copy of unit records and histories for the 10th Combat 
Aviation Battalion for the period from August 1965 to 
December 1966.


Legal Criteria:  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service  
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD now requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2002).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time the veteran 
filed his claim for service connection for PTSD, the 
requirements for service connection for PTSD were: medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Generally, 
when a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent  
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the Board finds 
that the new regulation is potentially more beneficial in 
this veteran's case because it only requires medical evidence 
of a current diagnosis of PTSD in accordance with DSM-IV, but 
no longer requires a "clear" diagnosis of PTSD (which could 
include a diagnosis based on a version of DSM prior to the 
DSM-IV).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records,  
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154 (b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2002); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91,  
98 (1993). 


Analysis:  The Board has reviewed all the evidence of record 
including the service medical and personnel records, the 
information from the USASCRUR, the reports of VA examination 
and VA treatment records.  The medical evidence shows a 
diagnosis of PTSD by Dr. Gordon.  Similarly, treatment 
records from the Vet Center and recent outpatient treatment 
record confirm this diagnosis.  The diagnosis of PTSD is 
based on the veteran's purported in-service experiences.

Despite the veteran's assertions that he faced combat 
situations, including firefights, mortar attacks, and hand-
to-hand combat, the Board finds that no documentation can be 
located to confirm that the veteran engaged in combat with 
the enemy.  The service personnel records show that the 
veteran received training in radar repair and that his 
principal duties were listed as radio mechanic and GCA 
(Ground Controlled Approach) radar repairman during his 
service in Vietnam.  The service personnel records reflect 
that he earned no decorations, medals, badges, ribbons, or 
awards indicative of combat service.  The veteran's DD Form 
214 and service personnel records do not contain any 
information which would indicate the veteran's participation 
in combat.  The unit history of the 10th Combat Aviation 
Battalion for the period from August 1965 to December 1966 
reflects that elements of this battalion participated in 
numerous combat operations (the designation of the 10th 
Aviation Battalion was officially changed to 10th Combat 
Aviation Battalion in late July 1966).  However, the unit 
history does not contain any information which would tend to 
support any of the alleged stressors reported by the veteran 
or which would show that he participated in combat.  For 
these reasons, the Board finds that the veteran did not 
engage in combat with the enemy.  Because the veteran did not 
engage in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of his alleged 
stressors.  Accordingly, service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304.  

While the Board acknowledges that the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because medical providers may have 
done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood 
v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. 
App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  The pertinent regulations require 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that if the "claimed stressor is not combat related, 
a veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997) (emphasis 
added). 

Attempts to locate documentation that would tend to 
corroborate any of the veteran's claimed stressors have been 
unsuccessful.  No evidence to support the veteran's 
assertions as to any of his claimed stressors has been 
located.

Some of the claimed stressors are not the type of incidents 
which would be recorded in official military records, such as 
the recovery of the bodies of two dead Vietcong and being 
subjected to sniper fire.  Other alleged stressors are not 
corroborated by any official records.  For example, the 
veteran reported that when his unit landed at Cameron Bay in 
LST's, they came under enemy fire which was suppressed by a 
gun ship.  The official unit history simply indicates that 
the new arrivals were greeted by two officers, the battalion 
advance party and torrential rains.  Additionally, USASCRUR 
was unable to verify the alleged aircraft accident described 
by the veteran and the veteran has acknowledged at his 
hearing before the Board that he had no evidence to verify 
that he was at the scene of the accident and he was unable to 
provide details concerning this incident, such as specific 
dates, unit designations, or names of casualties. 

In view of the lack of specific dates and details concerning 
any of the claimed incidents, the Board finds that it would 
be futile to attempt to undertake an additional search at 
this juncture.  Therefore, the Board finds that there is no 
evidence to support the veteran's allegations as to his in-
service stressors.  

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Absent credible supporting 
evidence that the claimed in-service stressors actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established.  38 C.F.R. § 3.304(f) 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In light of the above, the Board must conclude that service 
connection is not warranted for PTSD.  In reaching this 
decision, the Board has determined that application of the 
evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Service connection for PTSD is denied.


	                        
___________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

